Order entered December 19, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01218-CV

                        STARWOOD MANAGEMENT, LLC,
                  BY AND THROUGH NORMA GONZALEZ, Appellant

                                               V.

                              DON SWAIM, ET AL., Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-12760-L

                                           ORDER
       We GRANT appellant’s December 17, 2014 unopposed second motion for an extension

of time to file a brief. Appellant shall file a brief by JANUARY 26, 2015. We caution appellant

that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE